    Case: 1:19-cv-02040 Document #: 67 Filed: 12/02/19 Page 1 of 2 PageID #:521




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

STEPHANIE BURES, for herself and         )
on behalf of her minor children, TERRANCE)
JACKSON, JR., and SAMARI BOSWELL;        )
KIQIANA JACKSON; JESSICA JACKSON:        )
and ARKEYA BLANCHARD,                    )
                                         )
Plaintiffs,                              ) No. 19-cv-02040
                                         )
v.                                       ) Judge: Matthew F. Kennelly
                                         )
THE CITY OF CHICAGO; Chicago police      )
officers JERALD WILLIAMS (star #3317);   )
JOSEPH BISZEWSKI (#12014); LIEUTENANT )
JAMES D. CASCONE (#560); ALFREDO         )
CASTRO (#9609); FERNANDEZ DELGADO;       )
(#6261); MATT DERCOLA (#15740);          )
SAMUEL FLORES (#17305); ZACHARY          )
GAMMONLEY (#15808); F. GARIBAY (#16358); )
SERGEANT GUNNEL (#2020); KEVIN           )
MCKENDRY (#11564); PAUL MIESZALA         )
(#15179); WASHINGTON MINA (#18599);      )
JONATHAN MORLOCK (#15358); NICHOLAS )
NESIS (#3329); CHRISTOPHER PASCAL        )
(#11996); VINCENTE PAREDES (#16960); JON )
PEULECKE (#17167); and PEDRO             )
VIANNA (#3145),                          )
                                         )
Defendants.                              )

                             AGREED PROTECTIVE ORDER

       The parties to this Agreed Protective Order have agreed to the terms of this Order;
accordingly, it is ORDERED:

       1. Defendant City agrees to produce to Plaintiffs’ attorney the most current Chicago
          Police Department headshots for the following Defendant Officers: JERALD
          WILLIAMS (STAR #3317); JOSEPH BISZEWSKI (STAR #12014); LIEUTENANT
          JAMES D. CASCONE (STAR #560), ALFREDO CASTRO (STAR #9609);
          ENRIQUE DELGADO-FERNANDEZ (STAR #6261); MATT DERCOLA (STAR
          #15740); SAMUEL FLORES (STAR #17035); ZACHARY GAMMONLEY (STAR
          #15808); F. GARIBAY (STAR #16358); SERGEANT GUNNELL (STAR #2020);
          KEVIN MCKENDRY (STAR #11564); PAUL MIESZALA (STAR #15179);
Case: 1:19-cv-02040 Document #: 67 Filed: 12/02/19 Page 2 of 2 PageID #:521




      WASHINGTON MINA (STAR #18599); JONATHAN MORLOCK (STAR
      #15358); NICHOLAS NESIS (STAR #3329); CHRISTOPHER PASCHAL (STAR
      #11996); VICENTE PAREDES (STAR #16960); JON PEULECKE (STAR #17167)
      AND PEDRO VIANNA (STAR #3145).

  2. These photographs will be produced pursuant to the Confidentiality Order entered in
     this case and will receive attorneys’ eyes only designation, but for the exception
     outlined in paragraph 3, below.

  3. Plaintiffs may view the photographs while in the presence of their counsel and only while at
      Plaintiffs’ Counsel’s office. Plaintiffs’ Counsel agrees not to distribute the images to anyone,
      including Plaintiffs, or to allow anyone, including Plaintiffs, to take photographs of the
      images.




                                                    _______________________________________
                                                            MATTHEW F. KENNELLY
                                                            United States District Judge
